The action was brought for damages in the amount of $2,070 for personal injuries. The defendant filed an answer and cross-complaint in which he sought an injunction to restrain plaintiff from the commission of a nuisance. The judgment was in favor of defendant, from which and the order denying her motion for a new trial plaintiff appealed directly to this court.
It is conceded by appellant and it must be so held under article II, section 4 of the constitution, that the appeal should have been taken in the first instance to the supreme court.
The cause is transferred to the supreme court.
Hart, J., and Chipman, P. J., concurred. *Page 554